Exhibit 10.2

 

 

THE MACERICH COMPANY
EMPLOYEE STOCK PURCHASE PLAN

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1.

PURPOSE

 

 

 

 

2.

DEFINITIONS

 

 

 

 

3.

ELIGIBILITY

 

 

 

 

4.

STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

 

 

 

 

5.

OFFERING PERIODS

 

 

 

 

6.

PARTICIPATION

 

 

 

 

7.

METHOD OF PAYMENT OF CONTRIBUTIONS

 

 

 

 

8.

GRANT OF OPTION

 

 

 

 

9.

EXERCISE OF OPTION

 

 

 

 

10.

DELIVERY OF SHARES

 

 

 

 

11.

TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

 

 

 

 

12.

ADMINISTRATION

 

 

 

 

13.

DESIGNATION OF BENEFICIARY

 

 

 

 

14.

TRANSFERABILITY

 

 

 

 

15.

USE OF FUNDS; INTEREST

 

 

 

 

16.

REPORTS

 

 

 

 

17.

ADJUSTMENTS OF AND CHANGES IN THE STOCK

 

 

 

 

18.

POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

 

 

 

 

19.

TERM OF PLAN; AMENDMENT OR TERMINATION

 

 

 

 

20.

NOTICES

 

 

 

 

21.

CONDITIONS UPON ISSUANCE OF SHARES

 

 

 

 

22.

PLAN CONSTRUCTION

 

 

 

 

23.

EMPLOYEES’ RIGHTS

 

 

 

 

24.

MISCELLANEOUS

 

 

 

 

25.

TAX WITHHOLDING

 

 

i

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY
EMPLOYEE STOCK PURCHASE PLAN

 

                The following constitute the provisions of The Macerich Company
Employee Stock Purchase Plan.

 

1.             PURPOSE

 

The purpose of this Plan is to assist Eligible Employees in acquiring a stock
ownership interest in the Corporation at a favorable price and upon favorable
terms. This Plan is also intended to encourage Eligible Employees to remain in
the employ of the Corporation or a Participating Subsidiary and to provide them
with an additional incentive to advance the best interests of the Corporation.
This plan is not intended to qualify as an “employee stock purchase plan” under
Section 423 of the Code because most Eligible Employees are employed by
Participating Subsidiaries that are ineligible to participate in such a plan.

 

2.             DEFINITIONS

 

Capitalized terms used herein which are not otherwise defined shall have the
following meanings.

 

“Account” means the bookkeeping account maintained by the Corporation, or by a
recordkeeper on behalf of the Corporation, for a Participant pursuant to
Section 7(a).

 

“Beneficially Own” means to own, directly or indirectly, Equity Shares through
the application of Section 544 of the Code, as modified by Section 856(h)(1)(B)
of the Code.

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee” means the committee appointed by the Board to administer this Plan
pursuant to Section 12.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Options pursuant to an
adjustment made under Section 17.

 

“Compensation” means (1) if the Eligible Employee is a salaried employee, the
Eligible Employee’s regular salary from the Corporation (or the Participating
Subsidiary that employs the Eligible Employee, as applicable) for the relevant
period of time, or (2) if the Eligible Employee is not a salaried employee, the
Eligible Employee’s regular gross pay from the Corporation (or the Participating
Subsidiary that employs the Eligible Employee, as applicable) for his or her
regularly-scheduled work week(s) during the relevant period of time.
Compensation includes any amounts contributed as salary reduction contributions
to a plan qualifying under Section 401(k), 125 or 129 of the Code and, for
purposes of the 10% limit in Section 6(b), amounts deferred under nonqualified
deferred compensation plans. Any other form of remuneration is excluded from
Compensation, including (but not limited to) the following: overtime payments,
commissions, prizes, awards, relocation or housing allowances, stock option
exercises, stock appreciation right payments, the vesting or grant of restricted
stock, performance awards, auto allowances, tuition reimbursement and other
forms of imputed income, bonuses, incentive compensation, special payments,
fees, and allowances.

 

“Constructively Own” means to own, directly or indirectly, Equity Shares through
the application of Section 318 of the Code, as modified by Section 856(d)(5) of
the Code.

 

1

--------------------------------------------------------------------------------


 

“Contributions” means the bookkeeping amounts credited to the Account of a
Participant pursuant to this Plan, equal in amount to the amount of Compensation
that the Participant elected to contribute for the purchase of Common Stock
under and in accordance with this Plan.

 

“Corporation” means The Macerich Company, a Maryland corporation, and its
successors.

 

“Effective Date” means April 1, 2003, the date this Plan was adopted by the
Board.

 

“Eligible Employee” means any employee of the Corporation, or of any Subsidiary
which has been designated in writing by the Committee as a “Participating
Subsidiary.” Notwithstanding the foregoing, “Eligible Employee” shall not
include any employee:

 

(a)

 

who has been employed by the Corporation or a Subsidiary for less than one year;
or

 

 

 

(b)

 

whose customary employment is for 19.23 hours or less per week (which is the
equivalent of 1,000 hours or less on an annualized basis).

 

For purposes of the one year of employment requirement in (a), employment by a
corporation, partnership or other entity prior to the acquisition of such entity
by the Corporation or a Subsidiary shall be considered as employment with the
Corporation or Subsidiary, as the case may be, and employment in the management
of any shopping mall or other property immediately prior to the Corporation’s or
a Subsidiary’s acquisition of a direct or indirect interest in, or becoming the
manager of, such property of any individual who becomes an employee of the
Corporation or Subsidiary in connection with such event shall be counted as
employment with the Corporation or Subsidiary, as the case may be.

 

“Equity Shares” means shares that are either Common Stock or Preferred Stock.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time.

 

“Exercise Date” means, with respect to an Offering Period, the last day of that
Offering Period.

 

“Exercise Price” means the per share exercise price of an Option as determined
in accordance with Section 8(b).

 

“Fair Market Value” on any date means:

 

(a)

 

if the Common Stock is listed or admitted to trade on a national securities
exchange, the closing price of a share of Common Stock on the Composite Tape, as
published in The Wall Street Journal or reported by such other source as the
Committee deems reliable, of the principal national securities exchange on which
such stock is so listed or admitted to trade, on such date, or, if there is no
trading of the Common Stock on such date, then the closing price of a share of
Common Stock as quoted on such Composite Tape and as published in the Wall
Street Journal or reported by such other source as the Committee deems reliable
on the next preceding date on which there was trading in the shares of Common
Stock;

 

 

 

(b)

 

if the Common Stock is not listed or admitted to trade on a national securities
exchange but is traded on the Nasdaq National Market or the Nasdaq SmallCap
Market or through a similar market, the closing sales price for a share of
Common Stock (or the closing bid for a share of Common Stock if no sales of
Common Stock were reported on the relevant date) as quoted on such exchange or
market (or, in the event of more than one such quote, as quoted on the exchange
or market with the greatest volume of trading in the Common Stock on the
relevant date) on such date or, if such date is not a market trading date, on
the last market trading day prior to such date, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or

 

2

--------------------------------------------------------------------------------


 

(c)

 

in the absence of market or exchange data required to determine Fair Market
Value pursuant to the foregoing, the value as established by the Committee at
such time for purposes of this Plan.

 

“Grant Date” means, with respect to an Offering Period, the first day of that
Offering Period.

 

“Individual Limit” has the meaning given to such term in Section 4(b).

 

“Offering Period” means each six-month period commencing January 1 or July 1 and
ending the immediately following June 30 or December 31, respectively.

 

“Option” means the stock option to acquire shares of Common Stock granted to a
Participant pursuant to Section 8.

 

“Participant” means an Eligible Employee who has elected to participate in this
Plan and who has filed a valid and effective Participation Agreement to make
Contributions pursuant to Section 6.

 

“Participating Subsidiary” shall have the meaning given to such term in
Section 19(e).

 

“Participation Agreement” means the written agreement filed by an Eligible
Employee with the Corporation pursuant to Section 6 to participate in this Plan.

 

“Plan” means this The Macerich Company Employee Stock Purchase Plan, as it may
be amended from time to time.

 

“Preferred Stock” means the Preferred Stock of the Corporation.

 

“Subsidiary” means The Macerich Partnership, L.P., Macerich Management Company,
Macerich Property Management Company, LLC, Westcor Partners, LLC, Westcor
Partners Properties, LLC, Macerich Westcor Management, LLC, Westcor Partners of
Colorado, LLC, Macerich Queens Limited Partnership and Macerich Queens
Expansion, LLC or any corporation or other entity controlled (by stock ownership
or otherwise) directly or indirectly by, or under common control with, the
Corporation.

 

3.             ELIGIBILITY

 

Any person employed as an Eligible Employee as of a Grant Date shall be eligible
to participate in this Plan during the Offering Period in which such Grant Date
occurs, subject to the Eligible Employee satisfying the requirements of
Section 6.

 

4.             STOCK SUBJECT TO THIS PLAN; SHARE LIMITATIONS

 

(a)

 

Aggregate Share Limit.  Subject to the provisions of Section 17, the capital
stock that may be delivered under this Plan will be shares of the Corporation’s
authorized but unissued Common Stock, any of its shares of Common Stock held as
“phantom” treasury shares, and any of its shares of Common Stock purchased on
the open market for re-delivery under this Plan. The maximum number of shares of
Common Stock that may be delivered pursuant to Options granted under this Plan
is 750,000 shares, subject to adjustments pursuant to Section 17.

 

 

 

(b)

 

Individual Share Limit.  The maximum number of shares of Common Stock that any
one individual may acquire upon exercise of his or her Option with respect to
any one Offering Period is 1,000, subject to adjustments pursuant to Section 17
(the “Individual Limit”). The Committee may amend the Individual Limit,
effective no earlier than the first Offering Period commencing after the
adoption of such amendment, without stockholder approval, except to the extent
required by law or applicable stock exchange rules. The Individual Limit shall,
unless otherwise provided by the Committee, be proportionately increased for any
Offering Period of less than or greater than six months.

 

3

--------------------------------------------------------------------------------


 

(c)

 

Shares Not Actually Delivered.  Shares that are subject to or underlie Options
which for any reason are cancelled or terminated, are forfeited, fail to vest,
or for any other reason are not paid or delivered under this Plan shall again,
except to the extent prohibited by law, be available for subsequent Options
under the Plan.

 

5.             OFFERING PERIODS

 

During the term of this Plan, the Corporation will grant Options to purchase
shares of Common Stock in each Offering Period to all Participants in that
Offering Period. Each Option shall become effective on the Grant Date of the
Offering Period with respect to which the Option is granted. The term of each
Option shall be the duration of the related Offering Period and shall end on the
Exercise Date of that Offering Period. The first Offering Period shall commence
as of the date determined by the Committee, which date shall be no earlier than
the Effective Date. Offering Periods shall continue until this Plan is
terminated in accordance with Section 18 or 19.

 

6.             PARTICIPATION

 

(a)

 

Enrollment.  An Eligible Employee may become a participant in this Plan by
completing a Participation Agreement on a form approved by and in a manner
prescribed by the Committee (or its delegate). To become effective, a
Participation Agreement must be signed by the Eligible Person and be filed with
the Corporation at the time specified by the Committee, but in all cases prior
to the start of the Offering Period with respect to which it is to become
effective, and must set forth a whole percentage (or, if the Committee so
provides, a stated amount) of the Eligible Employee’s Compensation to be
credited to the Participant’s Account as Contributions each pay period.

 

 

 

(b)

 

Contribution Limits.  Notwithstanding the foregoing, a Participant may not elect
to contribute more than ten percent (10%) (or such other limit as the Committee
may establish prior to the start of the applicable Offering Period) of his or
her Compensation during any one pay period as Plan Contributions. The Committee
also may prescribe other limits, rules, or procedures for Contributions.

 

 

 

(c)

 

Content and Duration of Participation Agreements.  Participation Agreements
shall contain the Eligible Employee’s authorization and consent to the
Corporation’s withholding from his or her Compensation the amount of his or her
Contributions. An Eligible Employee’s Participation Agreement, and his or her
participation election and withholding consent thereon, shall remain valid for
all Offering Periods until (1) the Eligible Employee’s participation terminates
pursuant to the terms hereof, (2) the Eligible Employee files a new
Participation Agreement that becomes effective, or (3) the Committee requires
that a new Participation Agreement be executed and filed with the Corporation.

 

7.             METHOD OF PAYMENT OF CONTRIBUTIONS

 

(a)

 

Participant Accounts.  The Corporation shall maintain on its books, or cause to
be maintained by a recordkeeper, an Account in the name of each Participant. The
amount of Compensation elected to be applied as Contributions by a Participant
shall be deducted from such Participant’s Compensation on each payday during the
period for payroll deductions set forth below and such payroll deductions shall
be credited to that Participant’s Account as soon as administratively
practicable after such date. A Participant may not make any additional payments
to his or her Account. A Participant’s Account shall be reduced by any amounts
used to pay the Exercise Price of shares acquired, by any other amounts
distributed pursuant to Sections 7(e), 9(b) or 11 or by any amounts used to
satisfy withholding obligations pursuant to Section 25.

 

4

--------------------------------------------------------------------------------


 

(b)

 

Payroll Deductions.  Subject to such other rules as the Committee may adopt,
payroll deductions with respect to an Offering Period shall commence as of the
first pay date which coincides with or immediately follows the applicable Grant
Date and shall end on the last pay date which coincides with or immediately
precedes the applicable Exercise Date, unless sooner terminated by the
Participant as provided in Section 7(d) or 7(e) or until his or her
participation terminates pursuant to Section 11.

 

 

 

(c)

 

Changes in Contribution Elections.  A Participant may discontinue, increase, or
decrease the level of his or her Contributions (within Plan limits) by
completing and filing with the Corporation, on such terms as the Committee (or
its delegate) may prescribe, a new Participation Agreement which indicates such
election. Subject to any other timing requirements that the Committee may
impose, an election pursuant to this Section 7(c) shall be effective with the
first Offering Period that commences after the Corporation’s receipt of such
election. Except as contemplated by Sections 7(d) and 7(e), changes in
Contribution levels may not take effect during an Offering Period. Other
modifications or suspensions of Participation Agreements are not permitted.

 

 

 

(d)

 

Discontinuance of Plan Contributions (Other Than a Withdrawal).  A Participant
may discontinue (but not increase or otherwise decrease) the level of his or her
Contributions, by filing with the Corporation, on such terms as the Committee
(or its delegate) may prescribe, a new Participation Agreement that indicates
such election. Unless otherwise provided by the Committee, an election pursuant
to this Section 7(d) shall be effective no earlier than the first payroll period
that starts after the Corporation’s receipt of such election.

 

 

 

(e)

 

Withdrawal During an Offering Period.  A Participant may terminate his or her
Contributions during an Offering Period (and receive a distribution of the
balance of his or her Account in accordance with Section 11) by completing and
filing with the Corporation, in such form and on such terms as the Committee (or
its delegate) may prescribe, a written withdrawal form which shall be signed by
the Participant. Such termination shall be effective as soon as administratively
practicable after its receipt by the Corporation. A withdrawal election pursuant
to this Section 7(e) with respect to an Offering Period shall only be effective,
however, if it is received by the Corporation prior to the Exercise Date of that
Offering Period (or such earlier deadline that the Committee may reasonably
require to process the withdrawal prior to the applicable Exercise Date).
Partial withdrawals of Accounts are not permitted.

 

 

 

(f)

 

Leaves of Absence.  During leaves of absence approved by the Corporation or a
Participating Subsidiary, a Participant may continue participation in this Plan
by cash payments to the Corporation on his normal paydays equal to the reduction
in his Plan Contributions caused by his leave.

 

8.             GRANT OF OPTION

 

(a)

 

Grant Date; Number of Shares.  On each Grant Date, each Eligible Employee who is
a participant during that Offering Period shall be granted an Option to purchase
a number of shares of Common Stock. The Option shall be exercised on the
Exercise Date. The number of shares of Common Stock subject to the Option shall
be determined by dividing the Participant’s Account balance as of the applicable
Exercise Date by the Exercise Price, subject to the limits of Section 8(c).

 

 

 

(b)

 

Exercise Price.  The Exercise Price per share of the shares subject to an Option
for an Offering Period shall be the lesser of: (1) 90% of the Fair Market Value
of a share of Common Stock on the applicable Grant Date; or (2) 90% of the Fair
Market Value of a share of Common Stock on the applicable Exercise Date. The
Committee may, however, provide

 

5

--------------------------------------------------------------------------------


 

 

 

prior to the start of an Offering Period that the Exercise Price per share of
Common Stock for that Offering Period shall be determined (1) based on a
different discount amount (as opposed to a full 10% discount as contemplated by
the preceding sentence) provided that in no event shall the applicable discount
amount be greater than 10%, and/or (2) based on the applicable discount amount
applied to the Fair Market Value of a share of Common Stock on the applicable
Grant Date or Exercise Date (as opposed to the lesser of the Fair Market Value
of a share on the Grant Date or the Fair Market Value of a share on the Exercise
date as contemplated by the preceding sentence). Notwithstanding anything to the
contrary in the preceding provisions of this Section 8(b), in no event shall the
Exercise Price per share be less than the par value of a share of Common Stock.

 

 

 

(c)

 

Limits on Share Purchases.  Notwithstanding anything else contained herein, the
maximum number of shares subject to an Option for an Offering Period shall be
subject to the Individual Limit in effect on the Grant Date of that Offering
Period (subject to adjustment pursuant to Section 17) and any person who is
otherwise an Eligible Employee shall not be granted any Option (or any Option
granted shall be subject to compliance with the following limitations) or other
right to purchase shares under this Plan to the extent:

 

(1)

 

it would, if exercised, cause the person to own stock (within the meaning of
Section 423 of the Code) possessing 5% or more of the total combined voting
power or value of all classes of stock of the Corporation, or of any Subsidiary;
or

 

 

 

(2)

 

such Option causes such individual to have rights to purchase stock under this
Plan and any other plan of the Corporation, or any Subsidiary that accrue at a
rate that exceeds $26,000 of the fair market value of the stock of the
Corporation, or of any Subsidiary (determined at the time the right to purchase
such Stock is granted, before giving effect to any discounted purchase price
under any such plan) for each calendar year in which such right is outstanding
at any time; or

 

 

 

(3)

 

it would, if exercised, cause the person to Beneficially Own or Constructively
Own Equity Shares in excess of 9.8% of the lesser of the number or value of the
then-outstanding Equity Shares, except as otherwise permitted in accordance with
the Corporation’s charter.

 

For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year. In determining whether the stock
ownership of an Eligible Employee equals or exceeds the 5% limit set forth
above, the rules of Section 424(d) of the Code (relating to attribution of stock
ownership) shall apply, and stock that the Eligible Employee may purchase under
outstanding options shall be treated as stock owned by the Eligible Employee.

 

9.             EXERCISE OF OPTION

 

(a)

 

Purchase of Shares.  Unless a Participant withdraws pursuant to Section 7(e) or
the Participant’s Plan participation is terminated as provided in Section 11,
his or her Option for the purchase of shares shall be exercised automatically on
the Exercise Date for that Offering Period, without any further action on the
Participant’s part, and the maximum number of whole shares of Common Stock
subject to such Option (subject to the limits of Section 8(c)) shall be
purchased at the Exercise Price with the balance of such Participant’s Account.

 

 

 

(b)

 

Account Balance Remaining After Purchase.If any amount which is not sufficient
to purchase a whole share remains in a Participant’s Account after the exercise
of his or her Option on the Exercise Date: (1) such amount shall be credited to
such Participant’s Account for the next Offering Period, if he or she is then a
Participant; or (2) if such Participant is not a

 

6

--------------------------------------------------------------------------------


 

Participant in the next Offering Period, or if the Committee so elects, such
amount shall be refunded to such Participant as soon as administratively
practicable after such date. If the share limit of Section 4(a) is reached, any
amount that remains in a Participant’s Account after the exercise of his or her
Option on the Exercise Date to purchase the number of shares that he or she is
allocated shall be refunded to the Participant as soon as administratively
practicable after such date. If any amount which exceeds one of the limits of
Section 8(c) remains in a Participant’s Account after the exercise of his or her
Option on the Exercise Date, such amount shall be refunded to the Participant as
soon as administratively practicable after such date.

 

10.          DELIVERY OF SHARES

 

As soon as administratively practicable after the Exercise Date, the Corporation
shall, in its discretion, deliver to each Participant a certificate representing
the shares of Common Stock purchased upon exercise of his or her Option, provide
for the crediting of such shares in book entry form in the name of the
Participant, or provide for an alternative arrangement for the delivery of such
shares to a broker or recordkeeping service for the benefit of the Participant.
In the event the Corporation is required to obtain from any commission or agency
authority to issue any such certificate or otherwise deliver such shares, the
Corporation will seek to obtain such authority. If the Corporation is unable to
obtain from any such commission or agency authority which counsel for the
Corporation deems necessary for the lawful issuance of any such certificate or
other delivery of such shares, or if for any other reason the Corporation can
not issue or deliver shares of Common Stock and satisfy Section 21, the
Corporation shall be relieved from liability to any Participant except that the
Corporation shall return to each Participant to whom such shares can not be
issued or delivered the amount of the balance credited to his or her Account
that would have otherwise been used for the purchase of such shares.

 

11.          TERMINATION OF EMPLOYMENT; CHANGE IN ELIGIBLE STATUS

 

(a)

 

General.  Except as provided in Section 11(b) below, if a Participant ceases to
be an Eligible Employee for any reason (including, without limitation, due to
the Participant’s death, disability, quit, resignation or retirement, or due to
a layoff or other termination of employment with or without cause), or if the
Participant elects to withdraw from the Plan pursuant to Section 7(e), at any
time prior to the last day of an Offering Period in which he or she
participates, such Participant’s Account shall be paid to him or her (or, in the
event of the Participant’s death, to the person or persons entitled thereto
under Section 13) in cash, and such Participant’s Option and participation in
the Plan shall automatically terminate as of the time that the Participant
ceased to be an Eligible Employee.

 

 

 

(b)

 

Change in Eligible Status; Leave.  If a Participant (1) ceases to be an Eligible
Employee during an Offering Period but remains an employee of the Corporation or
a Subsidiary through the Exercise Date (for example, and without limitation, due
to a change in the Participant’s employer from the Corporation or a
Participating Subsidiary to a non-Participating Subsidiary, if the Participant’s
employer ceases to maintain the Plan as a Participating Subsidiary but otherwise
continues as a Subsidiary, or if the Participant’s customary level of employment
no longer satisfies the requirements set forth in the definition of Eligible
Employee), or (2) during an Offering Period commences a sick leave, military
leave, or other leave of absence approved by the Corporation or a Participating
Subsidiary, and the Participant is an employee of the Corporation or a
Subsidiary or on such leave as of the applicable Exercise Date, such
Participant’s Contributions shall cease (subject to Section 7(f)), and the
Contributions previously credited to the Participant’s Account for that Offering
Period shall be used to exercise the Participant’s Option as of the applicable
Exercise

 

7

--------------------------------------------------------------------------------


 

 

 

Date in accordance with Section 9 (unless the Participant makes a timely
withdrawal election in accordance with Section 7(e), in which case such
Participant’s Account shall be paid to him or her in cash in accordance with the
first paragraph of this Section 11(a)).

 

 

 

(c)

 

Re-Enrollment.  A Participant’s termination from Plan participation precludes
the Participant from again participating in this Plan during that Offering
Period. However, such termination shall not have any effect upon his or her
ability to participate in any succeeding Offering Period, provided that the
applicable eligibility and participation requirements are again then met. A
Participant’s termination from Plan participation shall be deemed to be a
revocation of that Participant’s Participation Agreement and such Participant
must file a new Participation Agreement to resume Plan participation in any
succeeding Offering Period.

 

 

 

(d)

 

Change in Subsidiary Status.  For purposes of this Plan, if a Subsidiary ceases
to be a Subsidiary, each person employed by that Subsidiary will be deemed to
have terminated employment for purposes of this Plan, unless the person
continues as an employee of the Corporation or another Subsidiary.

 

12.          ADMINISTRATION

 

(a)

 

The Committee.  The Board shall appoint the Committee, which shall be composed
of not less than two members of the Board. The Board may, at any time, increase
or decrease the number of members of the Committee, may remove from membership
on the Committee all or any portion of its members, and may appoint such person
or persons as it desires to fill any vacancy existing on the Committee, whether
caused by removal, resignation, or otherwise. The Board may also, at any time,
assume the administration of all or a part of this Plan, in which case
references (or relevant references in the event the Board assumes the
administration of only certain aspects of this Plan) to the “Committee” shall be
deemed to be references to the Board. Action of the Committee with respect to
this Plan shall be taken pursuant to a majority vote or by the unanimous written
consent of its members. No member of the Committee shall be entitled to act on
or decide any matter relating solely to himself or herself or solely to any of
his or her rights or benefits under this Plan.

 

 

 

(b)

 

Powers and Duties of the Committee.  Subject to the express provisions of this
Plan, the Committee shall supervise and administer this Plan and shall have the
full authority and discretion: (1) to construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation, any
Subsidiary, and Participants under this Plan; (2) to further define the terms
used in this Plan; (3) to prescribe, amend and rescind rules and regulations
relating to the administration of this Plan; and (4) to make all other
determinations and take such other action as contemplated by this Plan or as may
be necessary or advisable for the administration of this Plan or the
effectuation of its purposes.

 

8

--------------------------------------------------------------------------------


 

(c)

 

Decisions of the Committee are Binding.  Any action taken by, or inaction of,
the Corporation, any Subsidiary, the Board or the Committee relating or pursuant
to this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons.

 

 

 

(d)

 

Indemnification.  Neither the Board nor any Committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan, and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.

 

 

 

(e)

 

Reliance on Experts.  In making any determination or in taking or not taking any
action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Corporation or any
Participating Subsidiary shall be liable for any such action or determination
taken or made or omitted in good faith.

 

 

 

(f)

 

Delegation.  The Committee may delegate ministerial, non-discretionary functions
to individuals who are officers or employees of the Corporation or a Subsidiary.

 

13.          DESIGNATION OF BENEFICIARY

 

If the Committee permits beneficiary designations with respect to this Plan,
then each Participant may file, on a form and in a manner prescribed by the
Committee (or its delegate), a written designation of a beneficiary who is to
receive any shares or cash from or with respect to such Participant’s Account
under this Plan in the event of such Participant’s death. If a Participant is
married and the designated beneficiary is not solely his or her spouse, spousal
consent shall be required for such designation to be effective unless it is
established (to the satisfaction of the Committee or its delegate) that there is
no spouse or that the spouse cannot be located. The Committee may rely on the
last designation of a beneficiary filed by a Participant in accordance with this
Plan. Beneficiary designations may be changed by the Participant (and his or her
spouse, if required) at any time on forms provided and in the manner prescribed
by the Committee (or its delegate).

 

If a Participant dies with no validly designated beneficiary under this Plan who
is living at the time of such Participant’s death (or in the event the Committee
does not permit beneficiary designations under this Plan), the Corporation shall
deliver all shares and/or cash payable pursuant to the terms hereof to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed, the Corporation, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Corporation, then to such other person as the
Corporation may designate.

 

If a Participant’s death occurs before the end of an Offering Period or
subsequent to the end of an Offering Period but prior to the delivery to him or
her or for his or her benefit of any shares deliverable under the terms of this
Plan, and the Corporation has notice of the Participant’s death, then any shares
purchased for that Offering Period and any remaining balance of such
Participant’s Account shall be paid to such beneficiary (or such other person
entitled to such payment pursuant to this Section 13). If the Committee permits
beneficiary designations with respect to this Plan, any such designation shall
have no effect with respect to shares purchased and actually delivered (or
credited, as the case may be) to or for the benefit of the Participant.

 

9

--------------------------------------------------------------------------------


 

14.          TRANSFERABILITY

 

Neither Contributions credited to a Participant’s Account nor any Options or
rights with respect to the exercise of Options or right to receive shares under
this Plan may be anticipated, alienated, encumbered, assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 13) by the Participant. Any
such attempt at anticipation, alienation, encumbrance, assignment, transfer,
pledge or other disposition shall be without effect and all amounts shall be
paid and all shares shall be delivered in accordance with the provisions of this
Plan. Amounts payable or shares deliverable pursuant to this Plan shall be paid
or delivered only to (or credited in the name of, as the case may be) the
Participant or, in the event of the Participant’s death, the Participant’s
beneficiary pursuant to Section 13.

 

15.          USE OF FUNDS; INTEREST

 

All Contributions received or held by the Corporation under this Plan will be
included in the general assets of the Corporation and may be used for any
corporate purpose. Notwithstanding anything else contained herein to the
contrary, no interest will be paid to any Participant or credited to his or her
Account under this Plan (in respect of Account balances, refunds of Account
balances, or otherwise). Amounts payable under this Plan shall be payable in
shares of Common Stock or from the general assets of the Corporation and, except
for any shares that may be reserved on the books of the Corporation for issuance
with respect to this Plan, no special or separate reserve, fund or deposit shall
be made to assure payment of amounts that may be due with respect to this Plan.

 

16.          REPORTS

 

Statements shall be provided to Participants as soon as administratively
practicable following each Exercise Date. Each Participant’s statement shall set
forth, as of such Exercise Date, that Participant’s Account balance immediately
prior to the exercise of his or her Option, the Exercise Price, the number of
whole shares purchased and his or her remaining Account balance, if any.

 

17.          ADJUSTMENTS OF AND CHANGES IN THE STOCK

 

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), or reverse stock
split; any merger, combination, consolidation, or other reorganization;
split-up, spin-off, or any similar extraordinary dividend distribution in
respect of the Common Stock (whether in the form of securities or property); any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
or a sale of substantially all the assets of the Corporation as an entirety
occurs; then the Committee shall, in such manner, to such extent (if any) and at
such time as it deems appropriate and equitable in the circumstances:

 

(a)

 

proportionately adjust any or all of (1) the number and type of shares or the
number and type of other securities that thereafter may be made the subject of
Options (including the specific maximum numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares (or other securities or
property) subject to any or all outstanding Options, (3) the Exercise Price of
any or all outstanding Options, or (4) the securities, cash or other property
deliverable upon exercise of any outstanding Options; or

 

 

 

(b)

 

make provision for a cash payment or for the substitution or exchange of any or
all outstanding Options for cash, securities or property to be delivered to the
holders of any or all outstanding Options based upon the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

 

10

--------------------------------------------------------------------------------


 

The Committee may adopt such valuation methodologies for outstanding Options as
it deems reasonable in the event of a cash or property settlement and, without
limitation on other methodologies, may base such settlement solely upon the
excess (if any) of the amount payable upon or in respect of such event over the
Exercise Price of the Option.

 

In any of such events, the Committee may take such action sufficiently prior to
such event to the extent that the Committee deems the action necessary to permit
the Participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
stockholders generally.

 

18.          POSSIBLE EARLY TERMINATION OF PLAN AND OPTIONS

 

Upon a dissolution of the Corporation, or any other event described in
Section 17 that the Corporation does not survive or does not survive as a
publicly-traded company in respect of its Common Stock, as the case may be, the
Plan and, if prior to the last day of an Offering Period, any outstanding Option
granted with respect to that Offering Period shall terminate, subject to any
provision that has been expressly made by the Board for the survival,
substitution, assumption, exchange or other settlement of the Plan and Options.
In the event a Participant’s Option is terminated pursuant to this Section 18
without a provision having been made by the Board for a substitution, exchange
or other settlement of the Option, such Participant’s Account shall be paid to
him or her in cash without interest.

 

19.          TERM OF PLAN; AMENDMENT OR TERMINATION

 

(a)

 

Effective Date.  Subject to Section 19(b), this Plan shall become effective as
of the Effective Date.

 

 

 

(b)

 

Stockholder Approval.  Notwithstanding anything else contained herein to the
contrary, the effectiveness of this Plan is subject to the approval of this Plan
by the stockholders of the Corporation within twelve months after the Effective
Date. Notwithstanding anything else contained herein to the contrary, no shares
of Common Stock shall be issued or delivered under this Plan until such
stockholder approval is obtained and, if such stockholder approval is not
obtained within such twelve-month period of time, all Contributions credited to
a Participant’s Account hereunder shall be refunded to such Participant (without
interest) as soon as practicable after the end of such twelve-month period.

 

 

 

(c)

 

Termination.  No new Offering Periods shall commence on or after the day before
the tenth anniversary of the Effective Date and this Plan shall terminate as of
the Exercise Date on or immediately following such date unless sooner terminated
pursuant to Section 18 or this Section 19. In the event that all of the shares
of Common Stock made available under this Plan are subscribed prior to the
expiration of this Plan, this Plan shall terminate at the end of that Offering
Period and the shares available shall be allocated for purchase by Participants
in that Offering Period on a pro-rata basis determined with respect to
Participants’ Account balances.

 

 

 

(d)

 

Board Amendment Authority.  The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part and without
notice. Stockholder approval for any amendment or modification shall not be
required, except to the extent required by applicable law or listing agency, or
deemed necessary or advisable by the Board. No Options may be granted during any
suspension of this Plan or after the termination of this Plan, but the Committee
will retain jurisdiction as to Options then outstanding in accordance with the
terms of this Plan. No amendment, modification, or termination pursuant to this
Section 19(b) shall, without written consent of the Participant, affect in any
manner materially adverse to the Participant any rights or benefits of such
Participant or obligations of the

 

11

--------------------------------------------------------------------------------


 

 

 

Corporation under any Option granted under this Plan prior to the effective date
of such change. Changes contemplated by Section 17 or Section 18 shall not be
deemed to constitute changes or amendments requiring Participant consent.

 

 

 

(e)

 

Certain Additional Committee Authority.  Notwithstanding the amendment
provisions of Section 19(b) and without limiting the Board’s authority
thereunder and without limiting the Committee’s authority pursuant to any other
provision of this Plan, the Committee shall have the right to designate from
time to time the Subsidiaries whose employees may be eligible to participate in
this Plan (including, without limitation, any Subsidiary that may first become
such after the date stockholders first approve this Plan) (each a “Participating
Subsidiary”). Any such change shall not take effect earlier than the first
Offering Period that starts on or after the effective date of such change. Any
such change shall not require stockholder approval, except to the extent
required by law or applicable stock exchange rules or as deemed necessary or
advisable by the Board.

 

20.          NOTICES

 

All notices or other communications by a Participant to the Corporation
contemplated by this Plan shall be deemed to have been duly given when received
in the form and manner specified by the Committee (or its delegate) at the
location, or by the person, designated by the Committee (or its delegate) for
that purpose.

 

21.          CONDITIONS UPON ISSUANCE OF SHARES

 

This Plan, the granting of Options under this Plan and the offer, issuance and
delivery of shares of Common Stock are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. The person
acquiring any securities under this Plan will, if requested by the Corporation
and as a condition precedent to the exercise of his or her Option, provide such
assurances and representations to the Corporation as the Committee may deem
necessary or desirable to assure compliance with all applicable legal
requirements.

 

22.          PLAN CONSTRUCTION

 

(a)

 

Section 16.  It is the intent of the Corporation that transactions involving
Options under this Plan (other than “Discretionary Transactions” as that term is
defined in Rule 16b-3(b)(1) promulgated by the Commission under Section 16 of
the Exchange Act, to the extent there are any Discretionary Transactions under
this Plan), in the case of Participants who are or may be subject to the
prohibitions of Section 16 of the Exchange Act, satisfy the requirements for
exemption under Rule 16b-3(c) promulgated by the Commission under Section 16 of
the Exchange Act to the maximum extent possible. Notwithstanding the foregoing,
the Corporation shall have no liability to any Participant for Section 16
consequences of Options or other events with respect to this Plan.

 

 

 

(b)

 

Section 423.  This Plan and Options are not intended to qualify under
Section 423 of the Code. Nevertheless, all Participants are to have the same
rights and privileges (within the meaning of Section 423(b)(5) of the Code)
under this Plan, subject to differences in Compensation among Participants and
subject to the Contribution and share limits of this Plan.

 

 

 

(c)

 

Interpretation.  If any provision of this Plan or of any Option would otherwise
frustrate or conflict with the intents expressed above, that provision to the
extent possible shall be

 

12

--------------------------------------------------------------------------------


 

interpreted so as to avoid such conflict. If the conflict remains
irreconcilable, the Committee may disregard the provision if it concludes that
to do so furthers the interest of the Corporation and is consistent with the
purposes of this Plan as to such persons in the circumstances.

 

23.          EMPLOYEES’ RIGHTS

 

(a)

 

No Employment Rights.  Nothing in this Plan (or in any Participation Agreement
or other document related to this Plan) will confer upon any Eligible Employee
or Participant any right to continue in the employ or other service of the
Corporation or any Subsidiary, constitute any contract or agreement of
employment or other service or effect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or any
Subsidiary to change such person’s compensation or other benefits or to
terminate his or her employment or other service, with or without cause. Nothing
contained in this Section 23(a), however, is intended to adversely affect any
express independent right of any such person under a separate employment or
service contract other than a Participation Agreement.

 

 

 

(b)

 

No Rights to Assets of the Company.  No Participant or other person will have
any right, title or interest in any fund or in any specific asset (including
shares of Common Stock) of the Corporation or any Subsidiary by reason of any
Option hereunder. Neither the provisions of this Plan (or of any Participation
Agreement or other document related to this Plan), nor the creation or adoption
of this Plan, nor any action taken pursuant to the provisions of this Plan will
create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Corporation or any Subsidiary and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment pursuant to this Plan, such
right will be no greater than the right of any unsecured general creditor of the
Corporation.

 

 

 

(c)

 

No Stockholder Rights.  A Participant will not be entitled to any privilege of
stock ownership as to any shares of Common Stock not actually delivered to and
held of record by the Participant. No adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.

 

24.          MISCELLANEOUS

 

(a)

 

Governing Law.  This Plan, the Options, Participation Agreements and other
documents related to this Plan shall be governed by, and construed in accordance
with, the laws of the State of Maryland.

 

 

 

(b)

 

Severability.    If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

 

 

(c)

 

Captions and Headings.    Captions and headings are given to the sections of
this Plan solely as a convenience to facilitate reference. Such captions and
headings shall not be deemed in any way material or relevant to the construction
of interpretation of this Plan or any provision hereof.

 

 

 

(d)

 

No Affect on Other Plans or Corporate Authority.    The adoption of this Plan
shall not affect any other Corporation or Subsidiary compensation or incentive
plans in effect. Nothing in this Plan will limit or be deemed to limit the
authority of the Board or Committee (1) to establish any other forms of
incentives or compensation for employees of the Corporation or any Subsidiary
(with or without reference to the Common Stock), or (2) to grant or assume
options (outside the scope of and in addition to those contemplated by this
Plan) in connection with any proper corporate purpose; to the extent consistent
with any other plan or

 

13

--------------------------------------------------------------------------------


 

authority. Benefits received by a Participant under an Option granted pursuant
to this Plan shall not be deemed a part of the Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board (or the Board of Directors
of the Subsidiary that sponsors such plan or arrangement, as applicable)
expressly otherwise provides or authorizes in writing.

 

25.          TAX WITHHOLDING

 

Notwithstanding anything else contained in this Plan herein to the contrary, the
Corporation may deduct from a Participant’s Account balance as of an Exercise
Date, before the exercise of the Participant’s Option is given effect on such
date, the amount of taxes (if any) which the Corporation reasonably determines
it or any Subsidiary may be required to withhold with respect to such exercise.
In such event, the maximum number of whole shares subject to such Option
(subject to the other limits set forth in this Plan) shall be purchased at the
Exercise Price with the balance of the Participant’s Account (after reduction
for the tax withholding amount).

 

Should the Corporation for any reason be unable, or elect not to, satisfy its or
any Subsidiary’s tax withholding obligations in the manner described in the
preceding paragraph with respect to a Participant’s exercise of an Option, the
Corporation or Subsidiary, as the case may be, shall have the right at its
option to (1) require the Participant to pay or provide for payment of the
amount of any taxes which the Corporation or Subsidiary reasonably determines
that it or any affiliate is required to withhold with respect to such event or
(2) deduct from any amount otherwise payable to or for the account of the
Participant the amount of any taxes which the Corporation or Subsidiary
reasonably determines that it or any affiliate is required to withhold with
respect to such event.

 

                IN WITNESS WHEREOF, the Corporation has caused its duly
authorized officer to execute this Plan on this    day of
                        , 2003.

 

 

THE MACERICH COMPANY

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

14

--------------------------------------------------------------------------------